            Case 2:21-cv-00036-wks Document 1 Filed 02/17/21 Page 1 of 5




                          UNITED ST ATES DISTRICT COURT
                          FOR THE DISTRICT OF VERMONT                   2011 FEB t 7 PM 2: 21i


                                                                        aYB--
                                                                         rn::-::ccffY  ·:tK
       Francoeur Senior Housing LLC,          No.:   J: ;J ( - c V --   3(o- -
                     Plaintiff,               PETITION TO APPOINT
                                              NEUTRAL UMPIRE
       V.

       Centerline Corporate Partners XXII
LP, and Related Corporate XXII SLP, L.P.,

                     Defendants.
            Case 2:21-cv-00036-wks Document 1 Filed 02/17/21 Page 2 of 5




                       PETITION TO APPOINT NEUTRAL UMPIRE

       Petitioner Francoeur Senior Housing LLC ("Francoeur"), by and through counsel,

SHEEHAN PHINNEY BASS & GREEN PA, petitions this Honorable Court to appoint a neutral

umpire pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 4-5, and in doing so states as

follows:

       1.      Petitioner Francoeur now is and at all times mentioned was a limited liability

company duly organized and existing under the laws of the State of New Hampshire, with its

principal place of business in New Hampshire.

       2.      Respondents, Centerline Corporate Partners XXII and Related Corporate XXII

SLP, L.P ., now are and at all times mentioned were corporations duly organized and existing

under the laws of the State of Delaware. Upon information and belief, both maintain their

principal place of business in Colorado.

       3.      This Court has jurisdiction under 28 U.S.C. § 1332, 9 U.S.C. § 5, and 28 U.S.C. §

2201. The matter is one between citizens of different states and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

       4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391, 9 U.S.C. §§ 5, 7, and

because the pertinent agreement provides that arbitration of this appraisal dispute would take

place before the most senior judge of the U.S. District Court for the District of Vermont.

       5.      This controversy arises out of a valuation dispute among the partners of the Maple

Street Senior Housing Limited Partnership, owners of an affordable housing project in

Somersworth, New Hampshire (the ·'Apartment Complex'') that was financed in part with federal

Low-Income Housing Tax Credits.




                                                     2
              Case 2:21-cv-00036-wks Document 1 Filed 02/17/21 Page 3 of 5




       6.       On or about May 1, 2003, Francoeur entered into an Amended and Restated

Agreement of Limited Partnership ("Maple Street LP Agreement") with Related Corporate

Partners XXII, L.P. and Related Corporate XXII SLP, L.P. A copy of the Maple Street LP

Agreement is attached as Exhibit A and incorporated herein.

       7.       Under the Maple Street LP Agreement, Francoeur is a general partner with an

0.0049% ownership interest. Centerline Corporate Partners XXII LP (as successor in interest to

Related Corporate Partners XXII, L.P.) is the limited partner with a 99.98% ownership interest

and Related Corporate XXII SLP, L.P. is the special limited partner with a .01 % interest

(together "Investor LPs"). The remaining partner is the Somersworth Community Development

Corporation, a general partner with a .0.0049% interest.

       8.       As provided by Section 5.4.D. of the Maple Street LP Agreement, Francoeur has

an option to purchase the Apartment Complex or to purchase the Investor LPs' interests for the

greater of (i) the fair market value of the Apartment Complex or (ii) debt plus taxes.

       9.       On June 5, 2020, Francoeur timely exercised its option to purchase the Investor

LPs' interests with notice to the Investor LPs.

       10.      Francoeur named its appraiser pursuant to the Maple Street LP Agreement §

5.4.C(i)(b), Bergeron Commercial Appraisal of Portsmouth, New Hampshire, which returned an

appraisal of the Apartment Complex at $1. 7 5 million. See Exhibit B.

        11.     Investor LPs in tum named an appraiser, Kinetic Valuation Group of Omaha,

Nebraska, which returned an appraisal at $4.3 million. See Exhibit C.

        12.     Pursuant to Section 5.4.C(i)(b) of the Maple Street LP Agreement, where the

appraisals reflect a fair market value that is more than 10% greater or less than the other




                                                     3
               Case 2:21-cv-00036-wks Document 1 Filed 02/17/21 Page 4 of 5




appraisal, the two appraisers must agree to select "a third independent real estate appraiser" as

the neutral umpire.

         13.     Conforming to the Maple Street LP Agreement, both appraisers attempted to

choose an umpire in this matter. However, the appraisers could not agree upon an umpire.

         14.     Accordingly, pursuant to Section 5.4.C(i)(b) of the Maple Street LP Agreement,

the third appraiser must be selected by (i) the most senior judge of the U.S. District Court in

Burlington, Vermont or (ii) the President of the Vermont Chapter of the American Arbitration

Association. 1 The selected third appraiser then shall designate Francoeur's or Investor LPs'

appraisal as fair market value of the Apartment Complex. Id.

         15.     Given the parties' impasse over appointing an appraiser to designate which of the

two existing appraisals is the fair market value of the Apartment Complex, pursuant to the Maple

Street LP Agreement, Francoeur petitions this Court to appoint a neutral umpire.

         16.     For the Court's consideration, attached hereto as Exhibit Dis a declaration by

Stephen J. Bergeron supporting the selection of Marsha Campaniello as the neutral umpire.

                 WHEREFORE, Petitioner Francoeur Senior Housing LLC prays that this

Honorable Court appoint an umpire to act with the same force and effects as if specifically

appointed by Petitioner's and Respondents' appraisers, and that Petitioner be granted such other

and further relief as may be proper.




1
    Petitioner's counsel has been advised by the AAA that no such chapter or president exists.

                                                      4
           Case 2:21-cv-00036-wks Document 1 Filed 02/17/21 Page 5 of 5




Dated: February 16, 2021.                 Respectfully submitted,




                                          Jonathan R. Voegele, Esq.
                                          Robert R. Lucic, Esq. (pro hac vice pending)
                                          Sheehan Phinney Bass & Green PA
                                          1000 Elm Street, 17th Floor
                                          Manchester, NH 03101
                                          Tel: 603.627.8272
                                          Fax: 603.641.8769
                                          jvoegele@sheehan.com
                                          rlucic@sheehan.com

                                          Attorneys for Petitioner Francoeur Senior
                                          HousingLLC




                                           5
